Citation Nr: 1010593	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-42 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to 
October 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In October 2007, the Board remanded 
the appeal for additional development.


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record does not show that the Veteran was diagnosed with a 
hearing loss disability as defined by VA in either ear at any 
time during the pendency of the appeal.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in 
November 2003, prior to the February 2004 rating decision, 
along with the notice provided in January 2006, December 
2007, and September 2008 fulfills the provisions of 38 
U.S.C.A. § 5103(a) including notice of the laws and 
regulations governing the assignment of disability ratings 
and effective dates as required by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, while the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice prior to the 
adjudication of the claim in the February 2004 rating 
decision, the Board finds that providing him with adequate 
notice in the above letters followed by a readjudication of 
the claim in the August 2009 supplemental statement of the 
case "cures" any timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Additionally, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, this notice problem does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim after reading the above 
letters as well as the rating decision, statement of the 
case, and supplemental statements of the case.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board 
finds that there can be no prejudice to the Veteran due to a 
lack of adequate 338 U.S.C.A. § 5103(a) notice where, as 
here, none has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record on appeal shows that VA obtained and 
associated with the record all available and identified in-
service and post-service records including, as per the 
October 2007 remand directions, all of the Veteran's 
available treatment records from the Marion VA Medical Center 
dating back to 1983.  See March 2008 and January 2009 VA 
document requests; Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 
22 Vet. App. 97 (2008).  Likewise, the record shows that the 
Veteran was afforded VA examinations in June 2004 and July 
2009 which are adequate for the Board to adjudicate the claim 
and, as to the July 2009 examination substantially complies 
with the October 2007 remand directions, because the 
examiners provided a medical opinion as well as a rational 
for the opinions after a review of the record on appeal and 
an examination of the claimant which is adequate for the 
Board to adjudicate the claim.  Id; Also see 38 U.S.C.A. 
§ 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 
(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claim's file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran contends that his bilateral hearing loss was 
caused by his being around artillery as well as mortar fire 
during his time as a military police officer in the United 
States Marine Corps.  It is also requested that the Veteran 
be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Sensor neural hearing loss, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that 
audiological examinations conducted at the January 1983 
entrance examination, in August 1986, and at the September 
1987 separation examination, showed the Veteran had increased 
audiological thresholds.  In addition, the Veteran's service 
personnel records show that he was a military police officer 
in the United States Marine Corps.  Moreover, the Board finds 
that Veteran is both competent and credible to report on the 
fact that he had exposure to loud noise while on active duty.  
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Therefore, the Board will concede that the Veteran 
had acoustic trauma while on active duty.

However, while the audiological evaluations cited to above 
documented increased audiological thresholds, they do not 
ever show the Veteran had hearing loss in either ear as 
defined by 38 C.F.R. § 3.385.  In addition, it is noted that 
the thresholds at these examinations never exceed 20 
decibels.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Moreover, these audiological examinations showed that the 
Veteran's thresholds at the time of his September 1987 
separation examination was actually better than at the time 
of his January 1983 entrance examination.

Likewise, while the post-service record contains VA 
audiological records dated February 11, 2005, and 
September 9, 2005, that diagnosed the Veteran as "hearing 
impaired," the Board does not find that these records 
provide him with a diagnosis of hearing loss as defined by VA 
because these record do not show the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater, show that the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater, or show a speech 
recognition scores of less than 94 percent.  38 C.F.R. 
§ 3.385.  Moreover, the February and September 2005 VA 
audiological records, as well as other yearly audiological 
records dated from January 2000 to September 2006, uniformly 
reported that his hearing was within normal limits from 250 
Hertz to 8000 Hertz.  

Furthermore, at the June 2004 and July 2009 VA examinations, 
which were conducted for the express purpose of ascertaining 
if the claimant had hearing loss in either ear as defined by 
VA, did not find hearing loss in either ear as defined by 
38 C.F.R. § 3.385 despite the Veteran having some heighted 
audio thresholds.  These opinions are not contradicted by any 
other medical opinion of record.  See Colvin v. Derwinski 1 
Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).  To the extent that the veteran's hearing 
acuity has been described as "impaired", such does not 
equate to a hearing loss disability for VA purposes unless 
accompanied by audiometric or speech discrimination findings 
which reach the required levels.  Unfortunately, there is no 
such evidence on file. 

Therefore, because the medical evidence of record does not 
show that the claimant has hearing loss in either ear which 
meets the above regulatory thresholds at any time during the 
pendency of the appeal and because the Board must apply "the 
law as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant],'" the Board finds that 
it must deny the claim because of the failure of the record 
to show that he has a current disability despite the hearing 
impairment noted in the 2005 VA treatment records and the 
heighted audio thresholds noted at the VA examinations.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992); Also see Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  

Moreover, the Board does not find the Veteran's, his wife's, 
or his representative's personal hearing testimony and/or 
writings to be competent evidence of a current disability 
because the Board finds that hearing loss may not be 
diagnosed by its unique and readily identifiable features 
because special equipment and testing is required to diagnose 
hearing loss as defined by 38 C.F.R. § 3.385 and therefore 
the presence of the disorder is a determination "medical in 
nature" and not capable of lay observation.  Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  
Therefore, since laypersons are not capable of opining on 
matters requiring medical knowledge, the Board finds that 
their opinions that the Veteran has bilateral hearing loss 
not credible.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).   Furthermore, the 
Board places greater probative value on the VA examiners 
opinions which found that the claimant did not have hearing 
loss in either ear as defined by VA after an examination of 
the claimant and a review of the record on appeal than the 
Veteran's, his wife's, and his representative's claims.

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of 
record is against the claim.  In reaching the above 
conclusion, the Board also considered the doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


